Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 1, 4-6, 8-20 remain pending in the application and are examining below. 
Drawings
The drawings are objected to because the defector shoulder as cited as a reference 6” in the specification, but in Figure 3C, the 6” is pointing to a connecting surface and the reference 6 is called a deflector bead in the specification, page 14. What is a claimed deflector shoulder in the figures?   And “a closed circular cutting edge” in claim 13 (currently Figure 2b shows not a full circular cutting edge). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In this case, the abstract, line 2, the language “may include…” is confusing whether the blade includes a curved peripheral edge or not.
The languages “a ground surface” and “a reground area” used in the abstract  are unclear. See the discussion below. What do the GROUND or REGROUND mean in this situation?
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the ground surface and the reground area in at least claim 1 are not discussed in the specification. See the specification recites “a grinded surface” and “a regrinding area”. 
Also, the disclosure is objected to because of the following informalities because it is unclear what the ground surface and the reground area are meaning.  Appropriate correction is required. See the discussion the language in the 112b below.
Claim Objections
Claims 1, 6, 11-12 are objected to because of the following informalities:  to make it more clear, the “-“ beginning lines 3-4 of claim 1 is not necessary and should be deleted and claims 6, 11-12 have the same issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 the language “ground” used in the limitation “a ground surface” is unclear whether this surface is formed by a step of  grinding or this surface is used to grind a workpiece during cutting process or this surface has a grinding or ground feature. Since this is an apparatus claim, if art has a flat surface, smooth, or rough surface can meet this limitation, right? Claim 1, line 10 “a reground area” has similar issue above. Claims 5, 8, 11, 15-20 have the same issues “ground and reground”. It can be easy to overcome this issue, there are some suggested languages, for an example, --a first surface—or a first flat surface—or – a first inclined surface—; and –a first parallel area relative to the back side of the blade—.
In claim 1, line 9,  the terms “generally has a same thickness” is indefinite. Examiner has reviewed the disclosure, and can find no discussion of the boundaries of the terms “general” or “generally”. Is it having same thickness or not?
Claim 6 “a deflector shoulder” is unclear whether it refers to the deflector shoulder in claim 1 or another addition deflector shoulder. And the “next” connecting surface is unclear whether it refers to one of the several radially spaced connection surfaces or an additional “next” connecting surface. Also, what is the “next” meaning in this situation?
Claim 8 recites “a greatest thickness” and “a smallest thickness” are unclear what those thicknesses are referring to. Also, the scope of claims 17-18 is unclear
Claim 11 recites the limitation "the regrinding area" lacks antecedent basis for the limitation in the claim. These recitations are indefinite because it is unclear whether the claim inherently has these structures or refers new structures or refers to previously introduced structures. Claims 18-20 have the same issue.
Claim 13 recites “a blade axis” is unclear whether the blade axis refers to the blade axis in claim 1 or an additional blade axis.
 All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim. Since the claimed invention has many issues, Examiner, as best understood, interprets as the followings. See the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lotz (CA 2811903) in view of Volk et al (US 2018/0345519).
Regarding claim 1, as best understood, Lotz shows a rotatable blade (10, Figure 1) with a front side (where the blade plane, Figure 2) and a back side (facing to the references 12, 13, Figure 2), for use in a slicing machine (the 2nd page, the 2nd paragraph), the blade comprising: 
a curved peripheral edge formed as a cutting edge defining a blade plane (Figure 1), 
wherein on the back side of the blade, the cutting edge is adjoined by a “ground” surface (Figure 1 below) which is inclined obliquely to the blade plane, extends radially inwards relative to a blade axis (Figure 1, where the blade is mounted to the machine) of the blade and is at an acute cutting angle to the blade plane (Figure 1), 
wherein a “reground” area of the blade (Figure 1 below), relative to the blade plane, follows the “ground” surface radially inwards on the back side of the blade, and the blade “generally” has a same thickness in an axial direction over an entire radial extension of the “reground” area (Figure 2 below and see the discussion of “generally” above), 
wherein, on the back side of the blade, radially further inwards from the “reground”, there is at least one connecting surface which is axially further away from the blade plane than the “reground” (Figure 2 below), and at least an axial distance between the at least one connecting surface and the reground area is bridged by a deflector shoulder (17) of the back side, which is inclined obliquely to the blade plane (Figure 2 below), wherein the “reground” area is arranged radially between the “ground” surface and the deflector shoulder (Figure 2 below), and the at least one connecting surface runs parallel to the blade plane (see Figure 1 the farthest left surface).

    PNG
    media_image1.png
    488
    1278
    media_image1.png
    Greyscale

However, Lotz fails to discuss the “reground” area being a same thickness in an axial direction over an entire radial extension of the “reground” area.
Volkl shows a rotatable blade (3, Figure 1A) having a “reground” area or a parallel area of the blade (12, the zoom-in in Figure 4), relative to the blade plane, follows the “ground” surface radially inwards on the back side of the blade, and the blade has a same thickness in an axial direction over an entire radial extension of the “reground” area (see the parallel area 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Lotz to have the “reground” being parallel to the blade plane, as taught by Volkl, since this is a known alternative way to make a sharpening cutting edge.
Regarding claim 4, as best understood, the modified blade of Lots shows that the at least one connecting surface comprises a first connecting surface (Figure 2 above, where the reference 17 is) positioned adjacent the deflector shoulder and extending radially inward of the deflector shoulder, and the deflector shoulder projects further beyond the blade plane transversely to the blade plane than the first connecting surface (Figure 2 above).
Regarding claim 5, the modified blade of Lotz shows that the deflector shoulder has a larger deflection angle in a radial direction to the blade plane than the grinded ground surface (Figure 2 above, the angle β is larger than the angle, α).  
Regarding claim 6, the modified blade of Lotz shows that the at least one connecting surface comprises several radially spaced connection surfaces (Figure 2 above, there are at least 4 connection surfaces) and a transition from one to another of the connection surfaces is designed as the deflector shoulder (Figure 2 above, the deflector shoulder is formed by two connection surfaces).
Regarding claims 8, 17-18, as best understood, the modified blade of Lotz shows all of the limitations as stated above but it is not clear that the thickness of the blade over the entire radial extension of the “reground” or parallel area differs by less than 0.5, 0.3, or 0.1 mm, between a greatest thickness and a smallest thickness (as the claim is written, it is not clear where the greatest thickness and the smallest thickness are measured from; looking at Figure 2 above, for example, the greatest thickness of the ground surface and the smallest thickness of the ground surface or a tip of the blade).
Therefore, it is well known to change the thickness of the reground area of the blade to suit what is being sliced.  Very large thickness of the reground area is known for making the cutting edge more stiff for suitable slicing a solid product.  Very small thickness of the reground area is known for making the cutting edge more flexible for suitable slicing a soft material.  Accordingly, the cutting edge is a well understood results effective variable.  It would have been obvious to one of ordinary skill to have changed the thickness of the reground area, to suit was is being sliced.  A change in size or thickness of the reground area of the blade differs by less than 0.5 mm, 0.3 mm, or 0.1 mm between the greatest thickness and the smallest thickness is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The purpose of changing the thickness of the reground area would be to suit for slicing product.
Regarding claim 9, the modified blade of Lotz shows that  the cutting edge is a finite cutting edge in a shape of a circular-segment disc or sickle (Figures 1-2 of Lotz).
Regarding claims 10 and 12, the modified blade of Lotz shows the slicing machine (title “high-speed slicers”) comprising the cutting unit (Figures 1-2 and see the discussion in claim 1 above), but Lotz fails to show a production support
Volkl also shows a production support (16a, 16b) for receiving a product (Figure 3A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the slicer of Lotz to have a production support, as taught by Volkl, in order to hold the product to be sliced. Doing so, when the blade has a finite, curved cutting edge and the blade axis which is stationary during operation, a shape of the cutting edge is configured in such a way that, when the blade dips into a product to be cut, the cutting edge contacts the product with a tension, but it is not clear its factor of at least 1:15. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Lotz to have the cutting edge contacts the product with a tension factor of at least 1:15, in order to provide properly force applied against to the product to be sliced during slicing. 
Please see MPEP 2112.01, under the heading "Product and Apparatus Claims - When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent".
If one is argued that the blade axis of Lotz is not stationary during slicing, Examiner takes official notice that it is well known to have a blade axis of a slicer to be stationary during slicing a product. Examples can be provided if challenged. It would be obvious to person having ordinary skill in the art (phosita) to have made the blade axis of Lots capable of being stationary during slicing the product, as is well known, since this is known an alternative way to make a blade shape that has a rotation axis is stationary during slicing.
Regarding claims 11, 19-20, as best understood, the modified blade of Lotz shows all of the limitations as stated above, the modified blade of Lotz does not discuss the thickness of the blade in the reground area is a maximum of 2 mm, 1.1mm, or 1.5mm and the radial extension of the regrinding area is a maximum of 20 mm, 11mm, or 15mm, respectively.
Examiner notes that the thickness of the reground area is less than the radial extension of the reground area (Figure 2 of Lotz) for sharpening the cutting edge. Moreover, Applicant has not disclosed that having the thickness of the reground area being 2mm, 1.1mm, or 1.5 mm maximum with a radial extension of the reground area being 20mm, 11mm, or  15mm maximum, respectively has criticality and solves any stated problem or for any particular purpose.
Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the thickness of the reground area being 2mm, 1.1mm, or 1.5 mm maximum with a radial extension of the reground area being 20mm, 11mm, or  15mm maximum, respectively because discovering optimum values (claimed factor values) would have been a mere design consideration based on characteristics of sizes and shapes of the blade that  requires to effectively slice a product (for examples, a thicker and short blade is stronger, but it can be effected or damaged the cutting slice of the product; the large and thinner blade is flexible and more efficient to slice the product). Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on the characteristics of the blade.  It has been held that discovering an optimum value (factor value between the reground area and the thickness of the blade in the regrinding area) of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Regarding claim 13, as best understood, the modified blade of Lotz discusses a 
method for operating a slicing machine (see the discussion in claims 1 and 12), but Lotz fails to show that when the blade has a closed circular cutting edge, an oscillating movement of a blade axis relative to the product support is controlled in such a way that, for the purpose of dipping the blade into the product to be cut, contact of the cutting edge with the product to be cut takes place shortly after reversal of movement of the blade axis at its point furthest away from the product support.
	Volkl also shows the blade is a generally closed circular cutting edge and  an oscillating movement of a blade axis relative to the product support is controlled in such a way that, for the purpose of dipping the blade into the product to be cut as seen in Figures 2A-H).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the slicer of Lotz to have a blade axis oscillating, as taught by Volkl, in order to allow the blade to penetrate the product during slicing more efficient. 
Regarding claim 14, the modified blade of Lotz discusses that the oscillating movement of the blade axis relative to the product support is controlled so that the cutting edge contacts the product to be cut (see the discussion in claim 13), but it is not clear a tension factor of at least 1:15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Lotz to have the cutting edge contacts the product with a tension factor of at least 1:15, in order to provide properly force applied against to the product to be sliced during slicing. 
Regarding claim 15, the modified blade of Lotz shows the reground area adjoins at least one of the ground surface or the deflector shoulder (Figure 2 above. Please note that the reground area is modified to have a parallel surface. See the modification in claim 1 above).
Regarding claim 16, the modified blade of Lotz shows that the reground area adjoins the ground surface and the deflector shoulder (Figure 2 above. Please note that the reground area is modified to have a parallel surface. See the modification in claim 1 above).
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, if Applicant believes that the claimed invention’s blade different from the prior art’s blade or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                         8/30/2022